105 F.3d 663
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.United States of America, Appellee,v.Rory Allen GREGORY, also known as Roy Allen, also known asRoy Gregory, Appellant.
No. 96-3191.
United States Court of Appeals, Eighth Circuit.
Jan. 10, 1997.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Rory Allen Gregory pleaded guilty to attempting to manufacture methcathinone, in violation of 21 U.S.C. §§ 841(a)(1) and 846.  The district court1 sentenced him to 155 months' imprisonment.  Gregory appeals, and we affirm.


2
Gregory challenges the district court's drug-quantity findings.  We conclude, however, that the district court did not clearly err in adopting the presentence report's conservative approximations of the amount of drugs Gregory could have produced from the precursor chemicals found at his clandestine drug laboratory.  See U.S. Sentencing Guidelines Manual § 2D1.1, comment.  (n.12) (1995) (where there is no drug seizure, court shall approximate quantity of controlled substance;  court may consider, among other things, size or capability of any laboratory involved);  United States v. Scott, 91 F.3d 1058, 1062 (8th Cir.1996) (standard of review).  Gregory's argument that such an approximation is proper only when all the necessary precursor chemicals are present is without merit.  See United States v. Beshore, 961 F.2d 1380, 1383-84 (8th Cir.)  (even in absence of necessary precursor chemical, district court could properly approximate amount of controlled substance that could have been produced), cert. denied, 506 U.S. 884 (1992);  United States v. Havens, 910 F.2d 703, 705 (10th Cir.1990) (quantity of drugs should equal amount of drugs producible if chemicals possessed by defendant were combined with proportionate amounts of missing ingredients), cert. denied, 498 U.S. 1030 (1991).


3
Accordingly, the judgment of the district court is affirmed.



1
 The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas